DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2-6 and 8-9 are allowed.
The invention is directed to a method, system and technique of clock transfer in a network. Each of the independent claims 2, 4 and 8 contains the following underlined features that, when combined with other features in the claims, conventional techniques of record in the art failed to anticipate or render obvious at the time when instant invention was made.
Regarding claim 2, A transmitter comprisinq: a memory; and a processor coupled to the memory and the processor configured to generate a first clock parallel signal by performing serial-parallel conversion of a first clock signal that has been sampled by using a reference clock and generate a second clock parallel signal by performing serial-parallel conversion of a second clock signal that has been sampled by usinc the reference clock, qenerate first compressed information by compressing the first clock parallel signal on the basis of clock periodicity and generate second compressed information by compressing the second clock parallel signal based on the clock periodicity, qenerate a serial siqnal by addinq a synchronization siqnal indicatinq a top of a multiplexed siqnal to the multiplexed siqnal qenerated by time-division multiplexing of the first compressed information and the second compressed information, the second compressed information includes a total number of edges that is a sum of a number of rising edges and a number of falling edges in a second time slot of the second clock signal, a first edge point indicating a position of an edge2PATENTFujitsu Ref. No.: 17-02182App. Ser. No.: 16/268223 rising or falling first in the second time slot, a last edge point indicating a position of an edge rising or falling last in the second time slot, and potential information indicating whether a potential of a start signal level of the second time slot is low or high.
	Regarding claim 4, A receiver comprising: a memory; and a processor coupled to the memory and the processor configured to generate a parallel signal by performing serial-parallel conversion of a serial signal received from a transmitter, the serial signal being generated by adding a synchronization signal to a multiplexed signal, the synchronization signal indicating a top of the multiplexed signal, the multiplexed signal being generated by time- division multiplexing of first compressed information and second compressed information, the first compressed information being generated by compressing a first clock parallel signal obtained by serial-parallel conversion of a first clock signal acquired by using a reference clock, the second compressed information being generated by compressing a second clock parallel signal obtained by serial-parallel conversion of a second clock signal acquired by using the reference clock, perform separation of the first compressed information, the second compressed information, and the synchronization signal from the parallel signal, generate first clock waveform data by restoring a clock waveform of the first clock parallel signal in accordance with the first compressed information and generate second clock waveform data by restoring a clock waveform of the second clock parallel signal in accordance with the second compressed information, generate a first clock parallel complement signal by complementing the waveform of the first clock waveform data and generate a second clock parallel complement signal by complementing the waveform of the second clock waveform data, and reproduce the first clock signal by performing parallel-serial conversion of the first clock parallel complement signal and reproduce the second clock signal by performing parallel-serial conversion of the second clock parallel complement signal.
Regarding claim 8, A computer-implemented clock transfer method comprising: generatinq a first clock parallel signal by performing serial-parallel conversion of a first clock signal that has been sampled by usinc a reference clock and generate a second clock parallel signal by performing serial-parallel conversion of a second clock signal that has been sampled by using the reference clock; generating first compressed information by compressing the first clock parallel signal on the basis of clock periodicity and generate second compressed information by compressinq the second clock parallel signal based on the clock periodicity; generating a serial signal by adding a synchronization signal indicating a top of a multiplexed signal to the multiplexed signal generated by time-division multiplexing of the first compressed the second compressed information includes a total number of edges that is a sum of a number of rising edges and a number of falling edges in a second time slot of the second clock signal, a first edge point indicating a position of an edge rising or falling first in the second time slot, a last edge point indicating a position of an edge rising or falling last in the second time slot, and potential information indicating whether a potential of a start signal level of the second time slot is low or high. 
	Therefore, the independent claims 2, 4 and 8 together with their respective dependent claims are allowed for the reason given above. 
	The closet prior art Stoler et al. (US 2008/0094117 A1) discloses a  apparatus and method are disclosed for generating one or more clock signals wherein a clock signal is generated based on pattern signals and a reference clock signal and when the reference clock signal transitions high, the state of a first pattern signal is output, and when the reference clock signal transitions low, the state of a second pattern signal is output and successive states of the first and second pattern signals, selected according to the reference clock signal, provide the generated clock signal.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M BOKHARI whose telephone number is (571)270-3115.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/SYED M BOKHARI/Examiner, Art Unit 2473                                                                                                                                                                                                        2/24/2021
/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473